                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS

UNITED STATES OF AMERICA,                   )
                                            )
                         Plaintiff,         )                        CRIMINAL ACTION
                                            )
v.                                          )                        No. 11-20041-01-KHV
                                            )
RUBEN JAMES ZELLER,                         )
                                            )
                         Defendant.         )
____________________________________________)

                                MEMORANDUM AND ORDER

       On September 27, 2011, defendant pled guilty to being a felon in possession of a firearm

in violation of 18 U.S.C. §§ 922(g), 924(a)(2) and 924(e). On December 21, 2011, the Court

sentenced defendant to 200 months in prison. This matter is before the Court on defendant’s

Amended [Motion To Vacate Sentence Under] 28 U.S.C. § 2255 (Doc. #49) filed October 30,

2019. For reasons stated below, the Court overrules defendant’s motion and denies a certificate

of appealability.

                             Factual And Procedural Background

       On November 16, 2010, the District Court of Douglas County, Kansas sentenced defendant

to 16 months in prison for criminal threats intended to terrorize.

       On May 18, 2011, a grand jury charged defendant with being a felon in possession of a

firearm in violation of 18 U.S.C. §§ 922(g)(1), 924(a)(2) and 924(e). See Indictment (Doc. #1).

On September 27, 2011, defendant pled guilty under a plea agreement which proposed a sentence

of 180 months under Rule 11(c)(1)(C), Fed. R. Crim. P. See Petition To Enter Plea Of Guilty

And Order Entering Plea (Doc. #21). After the Court rejected the parties’ proposed sentence of

180 months, defendant pled guilty under Rule 11(c)(1)(B) with a plea agreement which
recommended a sentence of 180 months. Plea Agreement (Doc. #29) filed December 21, 2011,

¶ 3.

       The statutory range for an offense under Section 922(g)(1) is up to ten years in prison.

18 U.S.C. § 924(a)(2). Because defendant had three prior convictions for violent felonies under

the Armed Career Criminal Act (“ACCA”), 18 U.S.C. § 924(e), however, he was subject to an

enhanced statutory range of 180 months to life.          See 18 U.S.C. § 924(e)(1).       Based on

defendant’s classification as an armed career criminal and the fact that he had used the firearm in

connection with a crime of violence, his base offense level was 34. See Presentence Investigation

Report (Doc. #28) filed December 21, 2011, ¶ 38; U.S.S.G. § 4B1.4(b)(3)(B).               Defendant

received a three-level reduction for acceptance of responsibility, resulting in a total offense level

of 31. See Presentence Investigation Report (Doc. #28), ¶ 39. Defendant’s total offense level of

31, with a criminal history category VI, resulted in a guideline range of 188 to 235 months in

prison. See id., ¶ 89.

       On December 21, 2011, the Court sentenced defendant to 200 months in prison. See

Judgment In A Criminal Case (Doc. #30). Consistent with the parties’ recommendation, the

Court intended that the federal sentence would run concurrent with the sentence that defendant

was serving at the time in the Kansas Department of Corrections (Douglas County No. 10CR1621)

and concurrent with any sentence to be imposed in a case to be filed in Shawnee County, Kansas.

Because defendant’s mother lived in Kansas, he wanted to serve his time at a state facility near her

residence. Accordingly, the United States Attorney, the Shawnee County District Attorney and

defendant agreed that after he was sentenced in federal court, the Shawnee County District

Attorney would charge him with the crime of attempted murder in the second degree, he would

plead guilty to that charge and the sentence on that charge would run concurrently with his federal

                                                -2-
sentence. See Plea Agreement (Doc. #29), ¶ 3.

       On February 9, 2012, in the District Court of Shawnee County, Kansas, defendant entered

a nolo contendere plea to attempted murder in the second degree. On March 1, 2012, the District

Court of Shawnee County sentenced him to 162 months in prison, concurrent to his sentence in

this case. Defendant is presently in state custody.

       On March 11, 2019, defendant filed a Motion For Relief From Judgment [Under]

Rule 60(b) (Doc. #42), which he later agreed should be construed as a motion to vacate sentence

under 28 U.S.C. § 2255. See Memorandum To Have Defendant’s Motion For Relief From

Judgment [Under] Rule 60(b) Construed As A Motion Under 28 U.S.C. § 2255 (Doc. #47) filed

September 26, 2019. On October 30, 2019, defendant filed an Amended [Motion To Vacate

Sentence Under] 28 U.S.C. § 2255 (Doc. #49).           The Court liberally construes defendant’s

amended motion, along with the arguments in his Rule 60(b) motion, and understands that

defendant asks the Court to resentence him because under existing Supreme Court precedent, he

no longer qualifies for an enhanced sentence under the ACCA.

                                            Analysis

       The standard of review of Section 2255 petitions is quite stringent. The Court presumes

that the proceedings which led to defendant’s conviction were correct. See Klein v. United States,

880 F.2d 250, 253 (10th Cir. 1989).

       Defendant asks the Court to resentence him because he no longer qualifies for an

enhancement under the ACCA, 18 U.S.C. § 924(e). In Johnson v. United States, 135 S. Ct. 2551

(2015), the Supreme Court held that the residual clause portion of the “violent felony” definition

under the ACCA, 18 U.S.C. § 924(e)(2)(B)(ii), is unconstitutional under the void-for-vagueness

doctrine.   135 S. Ct. at 2557-60, 2563.      The Supreme Court later held that Johnson was

                                               -3-
retroactive to cases on collateral review. See Welch v. United States, 136 S. Ct. 1257, 1265

(2016). Defendant does not cite Johnson, but he claims that two of his three prior convictions no

longer qualify as violent felonies under the ACCA.1 Accordingly, the Court construes defendant’s

claim as one asserting a right that the Supreme Court initially recognized in Johnson.

       The government asserts that defendant’s motion is untimely.              See Response To

Defendant’s Motion For Relief Pursuant To 28 U.S.C. § 2255 (Doc. #52) filed November 25, 2019

at 4–7. Section 2255 provides a one-year period of limitation. The limitation period runs from

the latest of —

       (1) the date on which the judgment of conviction becomes final;

       (2) the date on which the impediment to making a motion created by governmental
       action in violation of the Constitution or laws of the United States is removed, if
       the movant was prevented from making a motion by such governmental action;

       (3) the date on which the right asserted was initially recognized by the Supreme
       Court, if that right has been newly recognized by the Supreme Court and made
       retroactively applicable to cases on collateral review; or

       (4) the date on which the facts supporting the claim or claims presented could have
       been discovered through the exercise of due diligence.

28 U.S.C. § 2255(f).

       Defendant asserts that his motion is timely either under (1) Section 2255(f)(2) because the

government—through the plea agreement and its agreement to have state officials bring an



       1
               Defendant cites Mathis v. United States, 136 S. Ct. 2243 (2016), which addressed
the appropriate judicial inquiry under the elements clause of the “violent felony” definition in the
ACCA, 18 U.S.C. § 924(e)(2)(B)(i). In Mathis itself, however, the Supreme Court noted that it
was not announcing a new rule because prior precedent dictated the result in that case. 136 S. Ct.
at 2257 (“For more than 25 years, we have repeatedly made clear that application of ACCA
involves, and involves only, comparing elements.”). Moreover, in the context of collateral review
of an ACCA conviction, Mathis is relevant only after the movant has established a Johnson error.
See United States v. Lewis, 904 F.3d 867, 873 (10th Cir. 2018).

                                                -4-
additional charge—prevented him from timely filing a motion or (2) Section 2255(f)(3) because

the extraordinary nature of the plea agreement tolled the limitation period. See Amended [Motion

To Vacate Sentence Under] 28 U.S.C. § 2255 (Doc. #49) at 1 (extraordinary circumstances

because defendant’s counsel, U.S. Attorney and Shawnee County District Attorney entered

agreement to have additional charge filed against him solely so that he could remain close to

mother who was in failing health); id. at 2 (agreement to have additional state charge brought

against defendant “improper and impeded” his ability to otherwise bring timely claim that two

prior convictions do not qualify as predicate offenses under ACCA); id. (unprecedented terms of

plea agreement and agreement between federal and state officials “impeded defendant’s ability to

bring his claim”). As explained below, defendant is not entitled to tolling of the statutory deadline

under either theory.

I.     Tolling Under Section 2255(f)(2) Based On Government Conduct

       Under Section 2255(f)(2), the one year deadline does not run until “the date on which the

impediment to making a motion created by governmental action in violation of the Constitution or

laws of the United States is removed, if the movant was prevented from making a motion by such

governmental action.” 28 U.S.C. § 2255(f)(2). Defendant asserts that the unprecedented terms

of the agreement to have state officials bring an additional charge against him impeded his ability

to file a motion earlier. Defendant has not specifically alleged how the nature of the agreement—

which accommodated his request to be incarcerated at a facility near his mother—prevented him

from filing a motion to vacate. See United States v. Thody, 460 F. App’x 776, 781 (10th Cir.

2012) (Section 2255(f)(2) requires that impediment “actually prevented” defendant from filing

motion); see also Weibley v. Kaiser, 50 F. App’x 399, 403 (10th Cir. 2002) (tolling not available

absent specific facts that demonstrate how denial of legal materials impeded ability to file habeas

                                                -5-
petition; interpreting analogous government impediment provision of 28 U.S.C. § 2244(d)(1)(B)).

Indeed, because defendant ultimately filed his motion despite the unusual agreement, he obviously

cannot establish that the nature of the agreement prevented him from doing so. See Garcia v.

Hatch, 343 F. App’x 316, 318-19 (10th Cir. 2009) (petitioner must show that impediment

prevented him from filing timely habeas petition; insufficient to show that quality of petition might

have been improved absent impediment; interpreting analogous government impediment provision

of 28 U.S.C. § 2244(d)(1)(B)); Gantt v. United States, No. 11-6191-RBK, 2014 WL 6471478, at

*3 (D.N.J. Nov. 18, 2014) (government did not impede petitioner because he filed petition without

materials he sought and materials would not have substantially changed claims raised).

Accordingly, defendant is not entitled to tolling under Section 2255(f)(2).

II.    Equitable Tolling Of Deadline Under Section 2255(f)(3)

       Under Section 2255(f)(3), the Court can consider a claim which is filed after the one-year

deadline, but within one year of the date on which the right asserted was initially recognized by

the Supreme Court, “if that right has been newly recognized by the Supreme Court and made

retroactively applicable to cases on collateral review.” 28 U.S.C. § 2255(f)(3). As explained

above, in Johnson, the Supreme Court initially recognized the right that defendant asserts in his

Section 2255 motion.     Accordingly, defendant had until June 27, 2016, one year after the

Supreme Court decided Johnson, to raise his challenge to the enhancement of his statutory range

under the ACCA. Defendant first raised his claim in March of 2019, some 32 months after the

deadline in Section 2255(f)(3).

       Defendant apparently seeks equitable tolling based on the unusual plea agreement which

contemplated that state authorities would bring an additional charge solely so that he could be

incarcerated at a state facility close to his mother. Equitable tolling is available when an inmate

                                                -6-
diligently pursues his claims and demonstrates that extraordinary circumstances beyond his control

caused his failure to timely file. See Marsh v. Soares, 223 F.3d 1217, 1220 (10th Cir. 2000); see

also Gibson v. Klinger, 232 F.3d 799, 808 (10th Cir. 2000) (equitable tolling warranted only in

“rare and exceptional circumstances”). Examples of circumstances that warrant equitable tolling

include “when a prisoner is actually innocent, when an adversary’s conduct—or other

uncontrollable circumstances—prevents a prisoner from timely filing, or when a prisoner actively

pursues judicial remedies but files a deficient pleading during the statutory period.” Gibson, 232

F.3d at 808 (citations omitted). “[A]n inmate bears a strong burden to show specific facts to

support his claim of extraordinary circumstances and due diligence.” Yang v. Archuleta, 525

F.3d 925, 928 (10th Cir. 2008) (quotation marks and citation omitted).

       Defendant has not explained what steps he took to pursue his challenge under the ACCA

before he filed his motion in March of 2019. See id. at 930 (movant must allege with specificity

steps he took to diligently pursue claims). In addition, while defendant suggests that the plea

agreement was extraordinary, he has not explained how the nature of the agreement caused the

delay in filing his claim. See United States v. Barger, 784 F. App’x 605, 608 (10th Cir. 2019)

(extraordinary circumstance must be “a but-for cause” of delay in seeking habeas relief) (quotation

marks and citation omitted); see also United States v. Martinez, 303 F. App’x. 590, 596 (10th Cir.

2008) (tolling under Section 2255 not available absent details regarding restrictions on access to

legal materials and how such restrictions hindered ability to file motion). Therefore, defendant is

not entitled to tolling of the statutory deadline under Section 2255(f)(3).

III.   Certificate Of Appealability

       Under Rule 11 of the Rules Governing Section 2255 Proceedings, the Court must issue or

deny a certificate of appealability when it enters a final order adverse to the applicant. A

                                                 -7-
certificate of appealability may issue only if the applicant has made a substantial showing of the

denial of a constitutional right. 28 U.S.C. § 2253(c)(2).2 To satisfy this standard, the movant

must demonstrate that “reasonable jurists would find the district court’s assessment of the

constitutional claims debatable or wrong.” Saiz v. Ortiz, 392 F.3d 1166, 1171 n.3 (10th Cir. 2004)

(quoting Tennard v. Dretke, 542 U.S. 274, 282 (2004)). For reasons stated above, the Court finds

that defendant has not satisfied this standard.       The Court therefore denies a certificate of

appealability as to its ruling on defendant’s Section 2255 motion.

       IT IS THEREFORE ORDERED that defendant’s Amended [Motion To Vacate Sentence

Under] 28 U.S.C. § 2255 (Doc. #49) filed October 30, 2019 is OVERRULED.

       IT IS FURTHER ORDERED that a certificate of appealability as to the ruling on

defendant’s Section 2255 motion is DENIED.

       Dated this 6th day of April, 2020 at Kansas City, Kansas.

                                                      s/ Kathryn H. Vratil
                                                      KATHRYN H. VRATIL
                                                      United States District Judge




       2
                The denial of a Section 2255 motion is not appealable unless a circuit justice or a
circuit or district judge issues a certificate of appealability. See Fed. R. App. P. 22(b)(1);
28 U.S.C. § 2253(c)(1).

                                                -8-
